By the Court.

If this society were a party to the suit, its members could not be admitted as witnesses. But as they are mere trustees, and we cannot presume that they will abuse the trust reposed in them by the testator, their interest is too minute to admit of the supposition that it will influence them in their testimony. Let them be sworn.
A verdict being rendered in favor of the sanity of the testator, the decree of the court below was affirmed, and the cause remitted for further proceedings.